SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A AMENDMENT NO. 1 ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 Commission File Number 333-148987 LEAGUE NOW HOLDINGS CORPORATION (Exact name of registrant as specified in its charter) Florida 20-35337265 State or other jurisdiction of incorporation or organization I.R.S. Employer Identification Number 5601 W. Spring Parkway Plano, TX Address of principal executive offices Zip Code (972) 378-6600 Registrant’s telephone number, including area code Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesxNoo Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesoNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox The aggregate market value of the voting and non-voting common equity held by non-affiliates (excluding voting shares held by officers and directors) as of April 13, 2011 was $14,001,459.00 70,007,296 common shares, $0.001 par value, were outstanding on April 13, 2011. LEAGUE NOW HOLDINGS CORPORATION INDEX TO FINANCIAL STATEMENTS Page Report of the Independent Registered Public Accountant 2 Financial Statements Consolidated Balance Sheet as of December 31, 2010 and 2009 3 Consolidated Statement of Operations for the years ended December 31, 2010 and 2009 4 Consolidated Statement of Shareholder’s Equity 5 Consolidated Statement of Cash Flows for the years ended December, 31, 2010 and 2009 6 Notes to the Financial Statements. 7-10 1 EXPLANATORY NOTE League Now Holdings Corporation (the “Company”) is filing this Amendment No.1 (the “Amendment”) to its Annual Report on Form 10-K for the fiscal year period ended December 31, 2010 (the “Form10-K”) for the sole purpose amending Item 8, Financial Statements.In this Amendment we are refilling the applicable financial statements in a searchable format.In addition, as required by Rule12b-15 under the Securities Exchange Act of 1934, as amended, new certifications by our principal executive officer and principal financial officer are filed as exhibits to this Amendment. This Amendment does not reflect events occurring after the filing of the Form 10-K or modify or update those disclosures affected by subsequent events. Except as described above, no other modifications or changes have been made to the Form 10-K as originally filed or the exhibits filed therewith. Other events occurring after the filing of the Form 10-K or other disclosures necessary to reflect subsequent events have been addressed in our reports filed with the Securities and Exchange Commission subsequent to the filing of the Form 10-K. 2 Item 8. Financial Statements LEAGUE NOW HOLDINGS CORPORATION CONSOLIDATED BALANCE SHEET As of December 31, ASSETS Current assets: Cash $ $
